Citation Nr: 0006269	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  95-40 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for residuals of frostbite.  

Entitlement to service connection for residuals of an injury 
to the jaw.  







REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.






INTRODUCTION

The veteran served on active duty from November 1954 to March 
1959.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in May 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, for additional development.  Following the 
requested development, the RO in May 1999 granted service 
connection for chronic obstructive pulmonary disease.  

In July 1999, the veteran requested a personal hearing, and 
one was scheduled for October 13, 1999, before a hearing 
officer at the RO.  However, the veteran and his 
representative declined to present testimony at the scheduled 
hearing, and the appeal was thereupon returned to the Board 
for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran currently has residuals of frostbite or of a jaw 
injury.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of frostbite.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a jaw injury.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In its previous remand, the Board noted that if the veteran's 
service medical records were destroyed while in government 
control, VA had a heightened duty to assist in the 
development of facts pertinent to his service connection 
claims, as well as a heightened duty to explain the reasons 
and bases for any decision regarding his claims.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  It was noted, 
moreover, that the post service medical evidence for years 
after the veteran's separation from service was sketchy.  
Accordingly, the veteran was asked to provide specific 
information regarding his medical treatment since 1959, and 
the RO was requested to arrange for special examinations to 
determine the nature and extent of the disabilities claimed 
by the veteran to have originated in service.  

On a VA vascular examination in September 1997, the veteran 
complained of painful feet and indicated that, while serving 
in Germany, he was exposed to very cold weather and prolong 
walking and standing that began to produce some discomfort in 
his feet, including swelling and numbness.  He reported that 
he had been treated at an aid station in service, that his 
feet were warmed, and that he was off duty for two days.  He 
said that it took about a month before his feet became 
satisfactory.  Since then, he stated, his feet had become 
painful off and on, and he had experienced weakness, 
especially on the left side.  The veteran also stated that he 
had had diabetes for many years.  Following examination and 
diagnostic studies, the diagnosis was neuropathic, 
arthropathic and degenerative changes in both feet, greater 
on the left than the right.  The examiner was of the opinion 
that there was no evidence of residuals of frostbite 
currently and that the changes noted in the bone were 
directly related to diabetic neuropathy.  

A VA dental examination at that time was similarly negative 
for residuals of any jaw injury.  The veteran reported that 
his right upper jaw was fractured during the removal of teeth 
in service in September 1957.  He said that he was placed on 
a liquid diet and that nothing else was done.  Over the 
years, he stated, he lost his teeth, with the last ones being 
removed in 1992.  He had a maxillary and mandibular 
prosthesis made in 1992 or 1993 but it did not fit.  The 
veteran did not have any current problem, except that he 
needed dentures.  VA took panoramic radiographs of the jaw, 
and the examiner was of the opinion that the maxillary and 
mandibular arches were well healed and showed no pathology.  
Moreover, clinical examination revealed no residuals of any 
jaw injury.  Although the veteran was edentulous, mandibular 
function was normal, there was no occlusion or interference 
with speech, and there was no bone loss except for normal 
atrophy.  Moreover, there was no damage to the trigeminal or 
facial nerves, and there was no loss of masticative function.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

However, the threshold question that must be addressed in 
this case is whether the veteran has presented evidence of 
well-grounded claims for service connection.  A well-grounded 
claim is a plausible claim, one that is meritorious on its 
own or capable of substantiation.  Murphy v Derwinski, 1 Vet. 
App. 78, 81 (1990).  There must be more than mere allegation; 
the claim must be accompanied by supporting evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
service connection claim generally requires medical evidence 
of a current disability; medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and a current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
claimant further in the development of facts pertinent to the 
claim.  Struck v. Brown, 9 Vet. App. 145, 156 (1996).  

The veteran contends that he sustained a cold injury in 
service that resulted in frostbite of his feet, but the VA 
vascular examiner recently found that residuals of frostbite 
were not demonstrated and that any current pathology of the 
feet was a consequence of diabetic neuropathy that began many 
years after service.  Similarly, identifiable residuals of a 
jaw injury in service were not shown on recent VA dental 
examination.  

Thus, despite symptoms or manifestations indicative of injury 
in service, even disease or injury is not entitled to service 
connection unless chronic residuals constituting a disability 
result therefrom.  The United States Court of Appeals for 
Veterans Claims has specifically so held.  In affirming a 
Board decision denying an application to reopen a claim of 
entitlement to service connection for spinal meningitis and 
denying an original claim for service connection for 
residuals of frozen feet, the Court stated:  "[The veteran] 
is apparently of the belief that he is entitled to some sort 
of benefit simply because he had a disease or injury while on 
active service.  That, of course, is mistaken.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (emphasis in original); see Degmetich v. Brown, 104 
F.3d 1328, 1331-33 (Fed. Cir. 1997) (claimant must have 
disability at time of application for benefits and not merely 
findings in service).  

Although a lay person such as the veteran is competent under 
the law to describe symptoms he has seen or experienced, he 
is not competent to render a diagnosis, or to offer a medical 
opinion attributing a disability to service, as this requires 
medical expertise.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran's representative requested in a brief dated in 
February 2000 that the case be remanded for further 
development.  The representative's argues that VA did not do 
enough to develop these claims, especially with respect to 
the origin of the disabilities at issue on this appeal.  
Although the service medical records relevant to these claims 
were destroyed in a fire at the National Personnel Records 
Center in 1973, the fact remains that the veteran must have 
identifiable residuals of inservice injury currently in order 
to prevail.  Degmetich v. Brown, 104 F.3d at 1331-33; Epps v. 
Gober, 126 F.3d at 1468; Brammer v. Derwinski, 3 Vet. App. at 
225.  Evidence of inservice incurrence or of continuity of 
symptomatology is only relevant if current disability is 
shown.  

In the absence of competent medical evidence demonstrating 
that the veteran has residuals of frostbite or of a jaw 
injury currently, his claims for service connection are not 
well grounded.  Epps v. Gober, 126 F.3d at 1468.  The claims 
must, accordingly, be denied.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc).  


ORDER

Service connection for residuals of frostbite is denied.  

Service connection for residuals of a jaw injury is denied.  



	_____________________________
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



Error! Not a valid link.

